DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application of Pertz et al. for a “self-service modular drop safes with deposit creation capability” filed July 19, 2021 has been examined.  

 This application is a DIV of 17/003,120 filed August 26, 2020, now US# 11,164,412.
 This application claims priority to U.S. provisional application number 62/898,868, which is filed on September 11, 2019.

Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications DIV status needs to be updated.  Serial number 17/003,120 filed on August 26, 2020 is now US# 11,164,412. 

Allowable Subject Matter
 
Claims 1-30 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that: receiving, by the central server, deposit information from a mobile device, the deposit information including at least an identity of a thing of value to be deposited into the drop safe;
receiving, by the central server, an ID of a deposit bag that includes the thing of value to be deposited;
creating, by the central server, a deposit record associated with the ID of the deposit bag and that includes data pertaining to the deposit information received from the mobile device;
receiving, by the drop safe, either an identity of a person to deposit the deposit bag into the drop safe or the ID of the deposit bag;
unlocking, by the drop safe, the bag drop slot based on the received identity of the person or the received ID of the deposit bag;
receiving, by the drop safe, the deposit bag;
verifying, by the drop safe, that the deposit bag is within an internal storage space of the drop safe after receiving the deposit bag;
communicating, by the drop safe to the central server, upon verifying, that the deposit bag is within the internal storage space of the drop safe.
 
Independent claim 16 recites a system and also includes similar features to those of recited within independent claim 1 although different in scope from claim 1; therefore, independent claim 16 is also allowed at least for the same reasons discussed above.

Claims 2-15 and 17-30 depend either directly or indirectly upon independent claims 1 and 16; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684